GATES, P. J.
Application for mandamus to compel the state auditor to issue a warrant upon the state treasury to the treasurer of the South Dakota rural credit board for the sum of $5,000 and to compel the state treasurer to pay the same. The said sum requested 'by the rural credit board is a portion of the $200,000 appropriated by section 26, c. 333, Laws 1917. For a return to the alternative' writ the state treasurer states that he is ready to obey and carry out the order which the court may make. By his return the state auditor questions -whether he has any authority under the provisions of said chapter to issue any warrant for the amount of said appropriation, but states that, if he has such authority, it can only be exercised upon the filing of an *333itemized voucher as required by section 76, Pol. Code, as amended by chapter 189 of the Laws of 1909 and by chapter 366 of the Laws of 1917. The treasurer of' the rural credit board did file with his voucher in the sum of $5,000 a certified copy of the minutes of the board as follows:
“It was moved that the rural credit (board at this, time draw $5,000 from the moneys- appropriated by chapter 333, Session Laws of 1917, for the -purpose of carrying out the provisions of said act, and that such moneys be obtained upon the voucher and receipt of the treasurer of this board, the same to- be approved by the Governor or rural credit commissioner, which' voucher so approved shall be the authority of the treasurer of this board to receive said moneys from the state treasurer.” -
Pursuant thereto- said voucher was approved by the Governor.
[1] It is our opinion that the first objection of the state auditor is trivial. It is true that the present appropriation contains no express direction to the state auditor to- issue the warrant; neither do many of the appropriations contained in 114 specific appropriation acts (chapters 4 to viy, inclusive, of the Laws of 19x7), nor the 'appropriation acts of other sessions of the Legislature. It is unnecessary for each appropriation act to-direct the state auditor to- issue a warrant for the appropriation. That is taken care of 'by section 71, Pol. Code, which prescribes that all accounts and1 claims- against the state, which shall be by law directed to be paid out of the state treasury, shall be paid upon the warrant of the state auditor.
[2] There is more force in the second -contention of the state auditor; but, in view of the various provisions of the Rural Credit Act, we are convinced that it was the intention of the Legislature, under the broad powers given to the Rural Credit Board, to except this appropriation from the requirements of Pol. Code, § 76, -as amended, and that it was the intention to place the whole sum of $200,000, at the disposal of the rural credit board, to be by it disbursed according to the judgment of its members. As a check upon the board, however, the executive accountant is, -by section 5, made the auditing officer of its accounts, and it is required to make to him a monthly statement of its -business. By the terms of the act the proceeds of state bonds and warrants issued to *334raise money for loaning purposes'(do not go into the hand-s of the state treasurer, but into the hands of the treasurer of the board. Inasmuch as this appropiration of $200,000 is for the purpose of carrying the .provisions of the act into effect, it is evident that any portion of it may] be loaned, and it is equally evident that the state auditor is not given authority to pass upon any of said loans. If itemized vouchers are not required in order to draw such portion of the appropriation as may be used in making loans, it would be anomalous to require that itemized vouchers must be required in order to draw money for the purpose of paying the expenses of the board. We therefore think that .it was the clear intention of the Legislature to substitute the executive accountant for the state auditor as the auditing officer of the board’s accounts, and that it is the duty of the state auditor to issue warrants upon the state treasury for such sums as may be called for by the board out of said appropriation, upon presentation of vouchers by the treasurer of the board, accompanied by a certified copy of the minutes of the board showing such demand.
The alternative writ of mandamus, will therefore be made peremptory.' No costs will be taxed.
WHITING, J., absent and not sitting.